DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1, 4-6, 8-11, and 14-26 as originally filed, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on 11/13/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.

Specification
4.            The disclosure is objected to because of the following informalities: Mathematical equations 14, 15, 16, 17, 18 and 20 in paragraph 41, 42 and 44 are not properly numbered according to the description. Appropriate correction is required.

Claim Objections
5.            Claim 15 is objected to because of the following informalities: it is not clear to the examiner how the diameter of the tool is determined. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention without knowing how the diameter of the tool is obtained.  Examiner recommend the amended claims as determining a diameter of the tool using first contact point or so. Appropriate correction is required.


Claim Rejections - 35 USC §101

6.             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.        Claims 1, 4-6, 8-11 and 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1, 4-6, 8-11 and 14-26 are directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
and
 (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)

The claims are directed to abstract idea sine the combination of claim is the mathematical calculation or mental process. Inputting and outputting are the mathematical calculation in here as claimed. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation or mental process, then it falls within the “Mathematical Concepts” or “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of 
inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation;(This is mere data gathering step in conjunction with a law of nature or abstract idea)
inputting the angular rotation into a contact model as a modified bend angle; inputting the radius into a DLS model;  (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. The claim also contain the additional element of “drilling tool” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea. The method of modeling dogleg severity (DLS) of a borehole that can be formed from a drilling operation using a drilling tool with defined borehole contact points did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The inputting step that was presented in the claim is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found as the insignificant extra solution activity and cannot provide the inventive concept. The drilling tool which is common and is well-understood, routine and conventional in the art (See GHARIB US 20190114553 A1 fig 1); as such, it does not meaningfully limit the claim to be more than just the abstract idea.  The method of modeling dogleg severity (DLS) of a borehole that can be formed from a drilling operation using a drilling tool with defined borehole contact points did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Thus, claim 1 is not patent eligible.

Claim 4 and 14 further recites providing the drilling tool, building the drilling tool according to the set of tool parameters, and drilling the borehole using the drilling tool. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. The drilling tool which is common and is well-understood, routine and conventional in the art; as such, it does not meaningfully limit the claim to be more than just the abstract idea. Claim 4 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 4 and 14 are not patent eligible.

Claim 5 and 16 further recites wherein the tool parameters comprise a diameter of a drill bit coupled to the drilling tool, a diameter of the drilling tool, a diameter of the drilling tool at a first contact point, a diameter of the drilling tool at a second contact point, a distance from a focal point of drilling tool to a bit box, a length of the drill bit, a distance between the first contact point to the focal point, an angular inclination of the drill bit from the focal point, an angular inclination of the second contact point from the focal point, or any subset thereof. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 5 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 5 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 6 and 17 further recites wherein the load parameters comprise a density of the drilling tool material, a density of drilling fluid used, a cross-sectional area of the drilling tool, an area moment of inertia of the drilling tool, a weight-on-bit, a hole-inclination degree, or any subset thereof. This additional elements limitations did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Claim 6 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 6 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 8 and 23 further recites wherein the contact model includes a set of low-side contact points, high-side contact points, or combination thereof. The above claim limitation is recited at high level of generality and did not meaningfully limit the abstract idea because it is only the description of the model. Claim 8 and 23 therefore, when taken as a whole, still does not integrate the judicial exception into a 

Claim 9, 18 and 21 further recites wherein the DLS model defines DLS as a function of the radius. This limitation is only the description of the DLS model and did not add meaningful limitations beyond the abstract idea. Claim 9, 18 and 21 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 9, 18 and 21 are not patent eligible.

Claim 10, 19 and 24-25 further recites generating the general curvature comprises:
determining a first curvature defined by the center point of a first circle passing through contact points on the low-side of the drilling tool; and determining a second curvature define by the center point of a second circle passing through contact points on the high-side of the drilling tool; and deriving the radius of the general curvature comprises: determining a first radius of the first curvature; determining a second radius of the second curvature; and determining the average of the first and second radii. Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.




Claim 11 recites:
 (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
determining a length between the first contact point and a focal point of the drilling tool; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)
and
deriving a DLS of the borehole from the DLS model. (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea.)

The claims are directed to abstract idea sine the combination of claim is the mathematical calculation or mental process. Inputting and outputting are the mathematical calculation in here as claimed. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation or mental process, then it falls within the “Mathematical Concepts” or “Mental Process” grouping of abstract ideas.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of 
inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation, wherein the set of tool parameters comprises the length between the first contact point and the focal point;(This is mere data gathering step in conjunction with a law of nature or abstract idea)
inputting the angular rotation into a contact model as a modified bend angle; inputting the radius into a DLS model;  (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. The claim also contain the additional element of “drilling tool” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea. The method of modeling dogleg severity (DLS) of a borehole that can be formed from a drilling operation using a drilling tool with undefined borehole contact points did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The inputting step that was presented in the claim is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found as the  The drilling tool which is common and is well-understood, routine and conventional in the art (See GHARIB US 20190114553 A1 fig 1); as such, it does not meaningfully limit the claim to be more than just the abstract idea.  The method of modeling dogleg severity (DLS) of a borehole that can be formed from a drilling operation using a drilling tool with undefined borehole contact points did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Thus, claim 11 is not patent eligible.



Claim 15 further recites wherein defining the first contact point comprises:
determining the center point of a circle defined by a plurality of known contact points;
determining a radius of the circle; and determining the first contact point from the radius of the circle and a diameter of the drilling tool. . Under the broadest reasonable interpretation, these limitations recites mathematical calculations. If a claim covers Mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The limitations does not include any additional elements beyond those considered with respect to claim 1.
Claim 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 15 is not patent eligible.

Claim 20 recites:
obtaining contact points of the drilling tool relative to an origin defined on the tool body; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
determining a radius of a general curvature formed from the contact points (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
 (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim contains the additional elements of 
inputting the radius into a DLS model;  (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. The claim also contain the additional element of “drilling tool” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea. The method of modeling dogleg severity (DLS) of a borehole that can be formed from a drilling operation using a drilling tool did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. The inputting step that was presented in the claim is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found as the insignificant extra solution activity and cannot provide the inventive concept. The drilling tool which is common and is well-understood, routine and conventional in the art (See GHARIB US 20190114553 A1 




Claim 22 further recites wherein the contact points are on a low-side of the drilling tool, and the general curvature is defined by a center point of a circle passing through the contact points. The above claim limitation is recited at high level of generality and did not meaningfully limit the abstract idea because it is only the description of general curvature. Claim 22 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 22 is not patent eligible.

Claim 26 further recites finding a previously undefined contact point of the drilling tool using the general curvature. Under the broadest reasonable interpretation, the above claim limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Process” grouping of abstract ideas. Claim 26 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 26 is not patent eligible.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.          Claim(s 20-26 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Parkin et al. (PUB NO: US 20160102543 A1), hereinafter Parkin. 

Regarding claim 20
Parkin teaches a method of modeling dogleg severity (DLS) of a borehole that can be formed using a drilling tool, (see para 008- the diameter and dogleg severity of a subterranean wellbore may be measured while drilling or reaming. These measurements may be used in real time while drilling in automated drilling models or in the interpretation of various logging while drilling data) comprising:

obtaining contact points of the drilling tool relative to an origin defined on the tool body; (see para 33-34- With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore. For example, the average angle may be processed to define three points along the axis of the 

determining a radius of a general curvature formed from the contact points; (SEE PARA 34-35-The center of the wellbore at the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.), where B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. represents the average tilt angle as indicated above. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points).)

inputting the radius into a DLS model; and calculating the DLS of the borehole.(SEE para 39- The dogleg severity DLS may be expressed in terms of the radius in wellbore units of degrees per 100 feet of wellbore measured depth, for example, as follows:                  
    PNG
    media_image1.png
    102
    488
    media_image1.png
    Greyscale



Regarding claim 21
Parkin further teaches wherein the DLS model defines DLS as a function of the radius. (see para 39 and equation 6)

Regarding claim 22
Parkin further teaches wherein the contact points are on a low-side of the drilling tool, and the general curvature is defined by a center point of a circle passing through the contact points.(see para 31- The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore. See also- The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points))

Regarding claim 23
Parkin further teaches wherein the contact points are on a low-side of the drilling tool and a high-side of the drilling tool. ( see para 31-33The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore. With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore)).

Regarding claim 24
Parkin further teaches finding the general curvature comprises:
finding a first curvature defined by the center point of a first circle passing through contact points on the low-side of the drilling tool; and finding a second curvature define by the center point of a second circle passing through contact points on the high-side of the drilling tool; (see para 32-34 and fig6- the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. The solid lined depiction shows the tool when the tilt angle is 

Examiner note: Examiner consider the upper stabilizer 62 when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature corresponds to the first curvature and lower stabilizer 64 tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature corresponds to the second curvature see fig 6.



Regarding claim 25
Parkin further teaches determining the radius of the general curvature comprises: 
determining a first radius of the first curvature; determining a second radius of the second curvature; and determining the average of the first and second radii. (See para 34-35 -As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points 

Examiner note: Under the broadest reasonable sense, examiner consider the first curvature with the beta1 angle helps to determine the first curvature radius and the second curvature with the beta2 angle corresponds to the second curvature radius. The average of beta1 and beta2 is the tilt angle (gamma) which helps to determine the average radii. 

Regarding claim 26
Parkin further teaches finding a previously undefined contact point of the drilling tool using the general curvature. (see para 33-tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). In the depicted embodiment, deflection of the lower tool body section 54 in the direction of the curvature (the solid lines) increases the magnitude of the tilt angle while deflection in the opposite direction of the curvature of the hole (the dashed lines) decreases the magnitude of the tilt angle. See also para 46- Assuming that the 

Examiner note: Examiner consider the previously undefined point is the assumed point in the stabilizers before the tilt angle rotates which is obtained by using the general curvature as shown in fig 7.



Claim Rejections - 35 USC § 103
10.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parkin et al. (PUB NO: US 20160102543 A1), hereinafter Parkin, in view of Hohl et al., (PUB NO: US 20160117424 A1), hereinafter Hohl. 
Regarding claim 1
 Parkin teaches a method of modeling dogleg severity (DLS) of a borehole that can be formed from a drilling operation using a drilling tool with defined borehole contact points, (see FIG. 4 depicts a schematic of a downhole tool deployed in a deviated wellbore suitable for implementing the method depicted on FIG. 3. It will be understood that the depiction on FIG. 4 is highly schematized and not drawn to scale. For example, the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. With continued reference to FIG. 4, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore) comprising:

deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (see para 30-33 and fig 6-For example, in a high dogleg section there may be sufficient bending moment in the upper tool body section 52 (depending on the stiffness of the BHA) such that the upper stabilizer may be constrained to remain on the outside of the curve. The downhole tool may include upper and lower stabilizers deployed on corresponding upper and lower tool body sections. The upper and lower tool body sections are coupled to one another via a universal joint that enables the lower tool body section to tilt (or be tilted) with respect to the upper tool body section. The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore). The tilt angle between the lower tool body section and the upper tool body section is then measured at 56 when the tilt angle is rotated to a second angular position (e.g., 180 degrees offset from 

inputting the angular rotation into a contact model as a modified bend angle; (see para 34-37- The center of the wellbore at the drill bit may then be defined as being located at (L+B cos gamma, B sin .gamma.), where B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. represents the average tilt angle. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points alternatively, one may use the center radius form of the circle and the fact that each point on a circle is equidistant from the center. Using the three points defined above (0, 0), (L, 0), and (L+B cos .gamma., B sin .gamma.), the following equality may be defined:).
             
    PNG
    media_image2.png
    289
    569
    media_image2.png
    Greyscale


Examiner note: Examiner consider the contact model is the equation 4 which is performed by fitting a circle to the three points and computing the center of the circle.


deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (see para 38-The radius of the circle r (and therefore the radius of curvature) is defined as the distance between any one of the three points defined above and the center of the circle (e.g., as in Equation 4) and may be expressed mathematically, for example, as follows

                             
    PNG
    media_image3.png
    105
    481
    media_image3.png
    Greyscale

 
inputting the radius into a DLS model; and deriving a DLS of the borehole from the DLS model.(SEE para 39- The dogleg severity DLS may be expressed in terms of the radius in wellbore units of degrees per 100 feet of wellbore measured depth, for example, as follows:
                                  
    PNG
    media_image1.png
    102
    488
    media_image1.png
    Greyscale


However, Parkin does not teach inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation.

In the related field of invention, Hohl teaches inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation; (see para 17 and fig 2- Block 22 calls for entering drilling parameters into the model 

Examiner note: Under the broadest reasonable sense, the examiner consider the stick slip model that causes fast movement in drilling operations and thus results in bending effects of the drilling tool.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for Estimating Wellbore Gauge and Dogleg Severity as disclosed by Parkin to include inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation as taught by Hohl in the system of Parkin for estimating a probability of a drilling dysfunction or a drilling performance indicator value occurring includes entering drilling-related data having a probability distribution into a mathematical model of a drill string drilling a borehole penetrating the earth and entering drilling parameters into the model for drilling the borehole. Hence, it would be well received in the drilling industry if methods were developed to predict with a known level of certainty when a drilling dysfunction will occur. (See Abstract)

Regarding claim 5 and 16
Parkin further teaches wherein the tool parameters comprise a diameter of a drill bit coupled to the drilling tool, a diameter of the drilling tool, a diameter of the drilling tool at a first contact point, a diameter of the drilling tool at a second contact point, a distance from a focal point of drilling tool to a bit box, a length of the drill bit, a distance between the first contact point to the focal point, an angular inclination of the drill bit from the focal point, an angular inclination of the second contact point from the focal point, or any subset thereof.(see para 25- the lower tool body section may be tilted 



Regarding claim 6 and 17
Parkin does not teach wherein the load parameters comprise a density of the drilling tool material, a density of drilling fluid used, a cross-sectional area of the drilling tool, an area moment of inertia of the drilling tool, a weight-on-bit, a hole-inclination degree, or any subset thereof.
However, Hohl further teaches wherein the load parameters comprise a density of the drilling tool material, a density of drilling fluid used, a cross-sectional area of the drilling tool, an area moment of inertia of the drilling tool, a weight-on-bit, a hole-inclination degree, or any subset thereof. (See para 17- Non-limiting embodiments of the drilling parameters include weight-on-bit (WOB), rotational speed (revolutions per minute or RPM), and drilling fluid flowrate.)

Regarding claim 8 
Parkin further teaches wherein the contact model includes a set of low-side contact points, high-side contact points, or combination. ( see para 31-33The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore. With continued reference to FIG. 6, tilting the lower tool body section 54 with respect to the upper tool body section 52 may cause the upper and lower stabilizers 62 and 64 to contact the wellbore wall on the opposite sides of the wellbore. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore)).
 
Regarding claim 9 and 18
Parkin further teaches wherein the DLS model defines DLS as a function of the radius. (see para 39 and equation 6)


Regarding claim 10 and 19
Parkin further teaches generating the general curvature comprises:
determining a first curvature defined by the center point of a first circle passing through contact points on the low-side of the drilling tool; and determining a second curvature define by the center point of a second circle passing through contact points on the high-side of the drilling tool; (see para 32-34 and fig6- the upper and lower stabilizers 62 and 64 and upper and lower tool body sections 52 and 54 are depicted as stick figures in wellbore 40. The solid lined depiction shows the tool when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature and the dashed line depiction shows the tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature). With continued reference to FIG. 6, 

Examiner note: Examiner consider the upper stabilizer 62 when the tilt angle is rotated to a first angular position (at 54) in the direction of the wellbore curvature corresponds to the first curvature and lower stabilizer 64 tool when the tilt angle is rotated to a second angular position (at 56) opposed to the wellbore curvature (180 degrees offset from the wellbore curvature corresponds to the second curvature see fig 6.

deriving the radius of the general curvature comprises: 
determining a first radius of the first curvature; determining a second radius of the second curvature; and determining the average of the first and second radii. (See para 34-35 -As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 and the wellbore wall (i.e., since the lower stabilizer is slightly under gauge) rotation of the tilt angle causes a change in the magnitude of the tilt angle (the tilt angles are denoted as beta1 and beta2 in FIG. 6). The center of the wellbore at the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.), where L represents an axial length of the first tool body section, B represents the axial 

Examiner note: Under the broadest reasonable sense, examiner consider the first curvature with the beta1 angle helps to determine the first curvature radius and the second curvature with the beta2 angle corresponds to the second curvature radius. The average of beta1 and beta2 is the tilt angle (gamma) which helps to determine the average radii. 

Regarding claim 11
Parkin teaches a method of modeling dogleg severity (DLS) of a borehole that can be formed from a drilling operation using a drilling tool with an undefined contact point, (see fig 1 and fig 7) comprising:
defining a first contact point of the drilling tool, wherein the first contact point is the previously undefined contact point;( see para 41- the upper and lower stabilizers are not always on opposite sides of the wellbore; for example, in a high dogleg section there may be sufficient bending moment in the upper tool body section 52 (depending on the stiffness of the BHA) such that the upper stabilizer may be constrained to remain on the outside of the curve (e.g., as depicted on FIG. 7). See para-The center of the lower stabilizer may be defined as being horizontally offset from the center of the upper stabilizer by a distance L (the axial separation distance between the stabilizers) and vertically offset from the center of the upper stabilizer by a distance -L sin(.alpha./2) at (L, -L sin(.alpha./2)) where a represents the change in axial direction of the upper tool body section (see FIG. 7). The center of the drill bit may then be defined as being located at (L+B cos .gamma., B sin .gamma.-L sin(.alpha./2)),)

Examiner note: Examiner consider the fig 7 is the condition of undefined contact points since there is no stabilizer attached to the upper curve. Examiner consider the point (L, -L sin(.alpha./2)) is the first contact point which is obtained through previously undefined contact points of upper curve.

determining a length between the first contact point and a focal point of the drilling tool; (SEE PARA 46-B represents the axial separation distance between the lower stabilizer and the drill bit.)

deriving an angular rotation of the drilling tool due to bending effects from the beam bending model; (see para 30-33 and fig 6-For example, in a high dogleg section there may be sufficient bending moment in the upper tool body section 52 (depending on the stiffness of the BHA) such that the upper stabilizer may be constrained to remain on the outside of the curve. The downhole tool may include upper and lower stabilizers deployed on corresponding upper and lower tool body sections. The upper and lower tool body sections are coupled to one another via a universal joint that enables the lower tool body section to tilt (or be tilted) with respect to the upper tool body section. The tilt angle between the lower tool body section and the upper tool body section is measured at 54 at a first angular position (e.g., when the tilt angle is oriented at a first rotational position such as high side, low side, left side, or right side of the wellbore). The tilt angle between the lower tool body section and the upper tool body section is then measured at 56 when the tilt angle is rotated to a second angular position (e.g., 180 degrees offset from the first angular position. As the tilt angle rotates around the wellbore (e.g., via rotating the force direction in the pistons), the contact points of the upper and lower stabilizers also rotate around the wellbore (yet continue to contact the wellbore wall on opposite sides of the wellbore). Owing to the clearance between the lower stabilizer 64 and the wellbore wall (i.e., since the lower stabilizer is slightly under gauge) rotation of the tilt angle causes a change in the magnitude of the tilt angle (the tilt angles are denoted as beta1 and beta2 in FIG. 6. Taking an average of these two tilt angles (beta1 and beta2) gives the tilt angle (gamma) equivalent for a full gauge stabilizer in which the universal joint is centered in the wellbore.).

inputting the angular rotation into a contact model as a modified bend angle; (see para 34-37- The center of the wellbore at the drill bit may then be defined as being located at (L+B cos gamma, B sin .gamma.), where B represents the axial separation distance between the lower stabilizer and the drill bit and .gamma. represents the average tilt angle. The dogleg severity may then be computed, for example, by fitting a circle to the three points and computing the radius of the circle (the radius giving the radius of curvature of the three points alternatively, one may use the center radius form of the circle and the fact that each point on a circle is equidistant from the center. Using the three points defined above (0, 0), (L, 0), and (L+B cos .gamma., B sin .gamma.), the following equality may be defined:).
             
    PNG
    media_image2.png
    289
    569
    media_image2.png
    Greyscale


Examiner note: Examiner consider the contact model is the equation 4 which is performed by fitting a circle to the three points and computing the center of the circle.

deriving a radius of a general curvature of the drilling tool based on the borehole contact points from the contact model; (see para 38-The radius of the circle r (and therefore the radius of curvature) is defined as the distance between any one of the three points defined above and the center of the circle (e.g., as in Equation 4) and may be expressed mathematically, for example, as follows


    PNG
    media_image3.png
    105
    481
    media_image3.png
    Greyscale

 
inputting the radius into a DLS model; and deriving a DLS of the borehole from the DLS model.(SEE para 39- The dogleg severity DLS may be expressed in terms of the radius in wellbore units of degrees per 100 feet of wellbore measured depth, for example, as follows:
                                  
    PNG
    media_image1.png
    102
    488
    media_image1.png
    Greyscale


However, Parkin does not teach inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation, wherein the set of tool parameters comprises the length between the first contact point and the focal point.

In the related field of invention, Hohl teaches inputting a set of tool parameters and load parameters into a beam bending model which models bending effects of the drilling tool during a drilling operation, wherein the set of tool parameters comprises the length between the first contact point and the focal point. (see para 17 and fig 2- Block 22 calls for entering drilling parameters into the model for drilling the borehole. See also para 23-For example a first model may model stick-slip while a second model may model drill bit whirl or lateral vibrations that exceed a threshold. See fig 1 -Borehole assembly (BHA) with downhole tools)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for Estimating Wellbore Gauge and Dogleg Severity as disclosed by Parkin to include inputting a set of tool parameters and load parameters into a beam taught by Hohl in the system of Parkin for estimating a probability of a drilling dysfunction or a drilling performance indicator value occurring includes entering drilling-related data having a probability distribution into a mathematical model of a drill string drilling a borehole penetrating the earth and entering drilling parameters into the model for drilling the borehole. Hence, it would be well received in the drilling industry if methods were developed to predict with a known level of certainty when a drilling dysfunction will occur. (See Abstract)

13.           Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parkin et al. (PUB NO: US 20160102543 A1), hereinafter Parkin, in view of Hohl et al., (PUB NO: US 20160117424 A1), hereinafter Hohl and further, in view of Samuel et al., (PUB NO: US 20170211356 A1), hereinafter Samuel. 

Regarding claim 4 and 14
The combination of Parkin and Hohl does not teach providing the drilling tool, building the drilling tool according to the set of tool parameters, and drilling the borehole using the drilling tool.
In the related field of invention, Samuel teaches providing the drilling tool, building the drilling tool according to the set of tool parameters, and drilling the borehole using the drilling tool. (see fig 1 and para 16-17- The drill bit 116 and downhole motor assembly 114 form just one portion of a bottom-hole assembly (BHA) that includes one or more drill collars (i.e., thick-walled steel pipe) to provide weight and rigidity to aid the drilling process. Some of these drill collars include built-in logging instruments to gather measurements of various drilling parameters such as position, orientation, weight-on-bit, torque, vibration, borehole diameter, downhole temperature and pressure, etc. The tool orientation may be specified in terms of a tool face angle (rotational orientation), an inclination angle (the slope), and compass direction, each of which can be derived from measurements by magnetometers, inclinometers, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for Estimating Dogleg Severity of the drilling tool as disclosed by Parkin and Hohl to include providing the drilling tool, building the drilling tool according to the set of tool parameters, and drilling the borehole using the drilling tool taught by Samuel in the system of Parkin and Hohl for determining a walk angle or dogleg severity (DLS) across the range of eccentricity settings. The resulting DLS range may be compared with requirements for a desired borehole trajectory and if suitable, the parameters may be used to configure the bottom hole assembly, and the DLS dependence may be expressed in a tabular or functional form to control steering.  (See Abstract)

Conclusion
14.           Claims 1, 4-6, 8-11 and 14-26 are rejected.
15.           No prior art has been applied to claim 15.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20130304384 A1 Rabinovich et al.
Discussing the method for estimating a parameter of interest of an earth formation involving alignment information between non-collocated oriented receivers and their corresponding non-collocated oriented transmitters.
US 20110015911 A1 Chen.
ii.            Discussing a method to simulate forming a wellbore in subterranean formations having a combination of soft, medium and hard formation materials, multiple layers of formation materials, relatively hard stringers disposed throughout one or more layers of formation material, and/or concretions (very hard stones) disposed in one or more layers of formation materials.
16.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128           

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128